`      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 16-4409
                                     _____________

                             MATTHEW GLENN FULLEN,
                                            Appellant

                                             v.

                      COMMISSIONER OF SOCIAL SECURITY

                                     ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                       (D.C. Civ. Action No. 2-15-cv-00675)
                  District Judge: Honorable Donetta W. Ambrose
                                  ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 10, 2017
                                  ______________

       Before: GREENAWAY, JR., SHWARTZ and RENDELL, Circuit Judges.

                           (Opinion Filed: September 11, 2017)

                                     ______________

                                        OPINION *
                                     ______________


GREENAWAY, JR., Circuit Judge.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Matthew Glenn Fullen (“Fullen”) appeals the decision of the District Court

affirming the determination of the Commissioner of Social Security (the

“Commissioner”) that Fullen is not entitled to Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act (“the Act”). For the following reasons, we

will affirm the District Court’s judgment.

    I.   BACKGROUND

         Fullen applied for SSI on April 6, 2012, alleging disability based on hidradenitis

suppurativa, 1 pilonidal cyst, depression, social anxiety, body irritations from

clothing/skin lesions, and methicillin-resistant staphylococcus aureus (“MRSA”). App.

142, 147. He claimed he had been unable to work since September 29, 2011. App. 147.

Fullen’s application was initially denied on July 16, 2012, App. 65–69, and he requested

a hearing, which was held on September 5, 2013, before an administrative law judge

(“ALJ”), App. 74, 26. The ALJ issued a decision on November 26, 2013, denying

Fullen’s claim. App. 20. The ALJ determined that Fullen would be capable of



1
 Hidradenitis suppurativa is:
       [A] chronic suppurative and cicatricial disease of the apocrine gland-
       bearing areas, chiefly the axillae (especially in young women) and
       anogential region (especially in men), which is caused by occlusion of the
       pores with secondary bacterial infection of apocrine sweat glands. It is
       characterized by the development of one or more tender red abscesses that
       enlarge and eventually break through the skin, yielding purulent or
       seropurulent drainage. Healing occurs with fibrosis, and recurrences lead
       to sinus tract formation and progressive scarring.
Hidradenitis suppurativa, Mosby’s Medical, Nursing, & Allied Health Dictionary (6th ed.
2002).
                                               2
performing work that exists in significant numbers within the national economy, and thus

was not disabled under the Act. 2 App. 20.

          Fullen sought review of the decision before the Appeals Council. App. 6–7. That

request was denied, making the ALJ’s decision the final decision of the Commissioner.

App. 1–3. Having exhausted all of his administrative remedies, Fullen filed a complaint

in the United States District Court for the Western District of Pennsylvania seeking

review of the Commissioner’s decision. Both parties filed motions for summary

judgment, and the District Court granted the Commissioner’s motion, finding no error

that required remanding the case. Dist. Ct. Op. 10. Fullen filed a timely notice of

appeal.

    II.   JURISDICTION

          The District Court had jurisdiction pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291.




2
  A person is disabled within the meaning of the Act if they are unable “to do any
substantial gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months.” 20 C.F.R.
§ 416.905(a). The Commissioner determines whether an individual is disabled by
following a five-step sequential process detailed in 20 C.F.R. § 416.920. The process
requires an ALJ to decide whether an applicant (1) is engaged in “substantial gainful
activity;” (2) suffers from a “severe medically determinable physical or mental
impairment;” (3) suffers from “an impairment(s) that meets or equals one” listed in the
regulation’s appendix; (4) has a residual functional capacity (“RFC”) allowing for
performance of “past relevant work;” and (5) can “make an adjustment to other work.”
Id. § 416.920(a)(4)(i)–(v). See also Rutherford v. Barnhart, 399 F.3d 546, 551 (3d Cir.
2005).
                                               3
III.   STANDARD OF REVIEW

       We employ a plenary standard when reviewing the District Court’s judgment, see

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011), but review the

Commissioner’s decision for substantial evidence, 42 U.S.C. § 405(g). Substantial

evidence “is ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Chandler, 667 F.3d at 359 (quoting Reefer v. Barnhart, 326 F.3d

376, 379 (3d Cir. 2003)). “It is more than a mere scintilla of evidence but may be less

than a preponderance.” Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 545 (3d Cir. 2003).

IV.    ANALYSIS

       Fullen presents two issues on appeal. He claims that the ALJ failed to properly

consider whether his hidradenitis suppurativa meets or equals Listing 8.06. He also

claims that the ALJ failed to properly evaluate his mental impairments. For the reasons

set forth below, we disagree and will affirm the District Court.

A.     Listing 8.06–Hidradenitis Suppurativa

       The ALJ followed the five-step sequential process detailed in 20 C.F.R. § 416.920,

finding that Fullen suffered from severe impairments at step two. 3 However, the ALJ

concluded that Fullen “does not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in 20 CFR [sic]


3
  The ALJ determined that Fullen suffered from the following severe impairments:
“hidradenitis suppurativa; chronic pilonidal cyst/abscess, status post excision;
intermittent skin infections; hypertension; questionable restrictive ventilator
defect/suspected chronic obstructive pulmonary disease (‘COPD’); morbid obesity; major
depressive disorder, moderate; dysthymia; recurrent adjustment disorder with mild
depression, secondary to physical conditions.” App. 13.
                                             4
[§] Part 404, Subpart P, Appendix 1.” App. 13. Thus, Fullen was not per se disabled,

and further analysis was required. Fullen argues that the ALJ erroneously concluded that

his condition does not meet Listing 8.06 for hidradenitis suppurativa, and that the ALJ’s

failure to address the Listing with any particularity demonstrated a lack of meaningful

analysis, as required by Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000). We do not find this argument persuasive.

         The Burnett standard “does not require the ALJ to use particular language or

adhere to a particular format in conducting his analysis.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004). As long as an ALJ provides a sufficient explanation of findings

to permit a meaningful review, he or she has satisfied the Burnett standard. Id. See also

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

         Here, the ALJ did more than provide a “conclusory statement . . . beyond

meaningful judicial review.” Burnett, 220 F.3d at 119. While the ALJ does not discuss

Listing 8.06 specifically, he does state that he “appropriately evaluated medical and other

evidence pertaining to the claimant’s medically determinable impairments in conjunction

with all relevant severity criteria contained within the 3.00 Respiratory System, 4.00

Cardiovascular System, 8.00 Skin Disorders and 12.00 Mental Disorders . . . series of

listed impairments.” App. 13. This statement is supported by the ALJ’s analysis at step

four. At that point, the ALJ, “[a]fter careful consideration of the entire record,”

determined the limitations on Fullen’s RFC. 4 App. 14. In reaching his conclusion, the



4
    The ALJ concluded that Fullen could perform:
                                              5
ALJ analyzed Fullen’s skin conditions specifically. For instance, the ALJ noted that

while Fullen “has a history of stage II hidradenitis suppurativa and intermittent skin

infections[,] . . . the treatment notes indicated on March 13, 2013, that he was doing well

on clindamycin and Rifampin” before detailing that Nabil Jabbour, M.D., found Fullen’s

“hidradenitis [suppurativa] was only mild to moderate.” App. 15–16.

       Jones establishes that we must review the ALJ’s decision “as a whole,” and that

“Burnett does not require the ALJ to use particular language or adhere to a particular

format.” Jones, 364 F.3d at 505. In this case, like Jones, the ALJ’s decision, read as a

whole, illustrates that the ALJ’s conclusion that Fullen did not meet the requirements for

any Listing within section 8.00 addressing skin disorders, including Listing 8.06, was

supported by substantial evidence. 5 Id.



      sedentary work as defined in 20 CFR [sic] [§] 416.967(a) except with the
      following limitations: the claimant requires a sit/stand option without
      breaking task and is able to sit, stand and walk for at least 20 minutes each
      before having to change position; can perform postural movements
      occasionally, except cannot climb ladders, ropes or scaffolds; to the
      maximum extent possible, should do all walking on level and even
      surfaces; should not do any outdoor work; should have no concentrated
      exposure to temperature extremes, wet or humid conditions, environmental
      pollutants or hazards; should work in a low stress environment with no
      production line or assembly line type of pace, no independent decision-
      making responsibilities, and minimal changes in the daily work routine; is
      limited to unskilled work involving only routine and repetitive instructions
      and tasks; and should have no interaction with the general public and no
      more than occasional interaction with co-workers and supervisors.
App. 14–15.
5
  While we find that the opinion, read as a whole, provides sufficient detail to permit our
meaningful review of the ALJ’s conclusions, we reiterate that the better course of action,
particularly in a case where a claimant’s condition is explicitly referenced in the Listings,
is for the ALJ to specifically discuss the relevant Listing.
                                              6
       While Fullen argues that “the ALJ’s own RFC determination confirms that Fullen

has serious limitations ambulating and walking due to skin lesions caused by hidradenitis

suppurativa,” Appellant’s Br. 32, the ALJ actually detailed Fullen’s dermatological

background, and “found it reasonable to conclude that [Fullen’s] symptoms are not as

severe as alleged,” App. 16. However, in determining Fullen’s RFC, the ALJ “accorded

[Fullen] the utmost benefit of the doubt and accommodated for his subjective complaints

by limiting the claimant to sedentary work and providing a sit/stand option in addition to

postural and environmental limitations.” App. 16. This statement does not mean, as

Fullen alleges, that “the ALJ’s decision, when read as a whole, simply cannot be

reconciled with Listing 8.06.” 6 Appellant’s Br. 32. Because the ALJ’s analysis of the

record as a whole permitted meaningful judicial review, thus not violating Burnett, and

substantial evidence supports the ALJ’s findings, remand is not warranted on this issue.

B.     Weight of Dr. Melissa Albert’s Evidence

       Fullen also argues that the ALJ did not assign appropriate weight to the opinion of

Fullen’s treating psychiatrist, Melissa Albert, M.D., who completed a Medical

Impairment Questionnaire and an Assessment of Ability to Do Work-Related Activities

(the “Questionnaire”). We disagree.

       The ALJ accorded Dr. Albert’s “opinion significant weight,” App. 16, noting that

she “served as the claimant’s treating physician, and . . . she had a greater understanding


6
 Fullen argues that because he has a history of hidradenitis suppurativa, which is
specifically listed, he is per se disabled, and the ALJ did not need to further analyze
Fullen’s condition. This argument ignores the remaining requirements set forth in Listing
8, such as duration and severity, which the ALJ properly considered.
                                             7
of the claimant’s medical picture, and thus, some of her opinions are more probative”

than the State agency medical consultant, App. 18. The only parts of Dr. Albert’s

opinion that the ALJ discounted were that Fullen “would often have concentration,

persistence or pace deficits,” and that Fullen experienced “any episodes of

decompensation at all.” App. 16. Those claims are only “checked” in the form reports,

and are not supported by Dr. Albert’s treatment notes. The ALJ accommodated for all

other parts of Dr. Albert’s opinion in the RFC. Id. Fullen argues that this partial reliance

fails to give Dr. Albert’s opinion appropriate weight.

       Morales v. Apfel requires that “the ALJ accord treating physicians’ reports great

weight,” but there is no requirement to accept those opinions if they are not supported by

sufficient evidence in the record. 225 F.3d 310, 317 (3d Cir. 2000). See 20 C.F.R.

§ 404.1527(d)(2) (explaining that the Commissioner looks to medical opinions to provide

evidence, but “the final responsibility for deciding [whether an impairment meets or

equals an impairment in the Listing] is reserved to the Commissioner”); Id. § 404.1527(b)

(“In determining whether [a claimant is] disabled, [the Commissioner] will always

consider the medical opinions in [the] case record together with the rest of the relevant

evidence.”). The ALJ gave those parts of Dr. Albert’s opinion that were supported by the

record great weight. The ALJ also considered Dr. Thomas E. Andrews’s opinion. Dr.

Andrews, a consulting physician, concluded that Fullen’s pace and persistence were

within normal limits.

       Additionally, the record does not support a conclusion that Fullen experienced

multiple periods of decompensation. The ALJ discounted this portion of Dr. Albert’s

                                             8
testimony because the notes from Fullen’s ten appointments with Dr. Albert all indicate

no change from his usual demeanor. App. 506-30. Nowhere, other than on the

Questionnaire, does Dr. Albert cite an instance of decompensation. See Mason v.

Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (“Form reports in which a physician’s

obligation is only to check a box or fill in a blank are weak evidence at best.”).

Consequently, the ALJ did not “reject evidence for no reason or for the wrong reason.”

Id. at 1066 (quoting Cotter v. Harris, 642 F.2d 700, 707 (3d Cir. 1981)). Based on the

ALJ’s appropriate weighing and assessment of the evidence from Dr. Albert, remand is

not warranted on this issue.

 V.    CONCLUSION

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              9